DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to the sharing of resources in the rendering of augmented reality effects.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, McArdle et al (US 2014/0092135 A1) discloses the claimed: method for sharing resources for augmented reality (AR) effects (McArdle: [0022], disclosing a method for maintaining a shared set of resources for a group of (virtual and augmented reality) VAR scenes), the method comprising: receiving an indication of an image associated with two or more AR effects (McArdle: fig. 2, illustrating ‘VAR scene A frame’ and ‘VAR scene B frame’ portions of ‘device frame’ on the left, and ‘VAR scene A frame’ and ‘VAR scene B frame’ portions of ‘device frame’ on the right (‘VAR scene A’ and ‘VAR scene B’ are interpreted as AR effects); [0036], rendering of a plurality of VAR scenes (e.g., a plurality of AR effects)); for each of the two or more AR effects, obtaining a manifest specifying resources used by render operations for that AR effect (McArdle: [0022], disclosing separate scenes sharing a set of rendering resources (‘maintaining’ a set of resources is interpreted as a manifest), [0059], “The rendering of virtual and augmented reality scenes may creating a cache order defining a resource schedule (McArdle: [0007], disclosing that requested VAR scenes may be collated into a sequence to be drawn, which implicitly causes an order in associated resource schedule), identify a condition for unloading at least one of the resources (McArdle: fig. 1, ‘check VAR scene is not visible’ S330 → ‘evict VAR scene resources’ S340); and rendering one or more first frames of the image, with one or more first AR effects of the two or more AR effects, by performing first render operations associated with the one or more first AR effects that use one or more first resources (McArdle: fig. 1, ‘check for loaded VAR scene resources’ S160A → … → ‘render VAR scene S180; [0007], discussing algorithm steps performed to generate requested VAR scenes), while
Newhouse et al (US 2015/0243085 A1) teaches a video associated with a VAR scene, and implicitly teaches rendering one or more second frames, of the video (Newhouse: [0005-0006], disclosing rendered video information that is be part of VAR scenes).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “creating a cache order defining a resource schedule that identifies conditions for unloading at least one of the resources, rendering one or more first frames of the video … determining that at least one of the first render operations has ended, wherein at least one particular resource, of the one or more first resources - is not being used by any of the others of the first AR effects, and is stored in a cache based on the resource schedule; and rendering one or more second frames, of the video with one or more second AR effects of the two or more AR effects, by performing second render operations associated with the one or more second AR effects using the at least one particular resource”.
As per independent claim 12, McArdle discloses the claimed: computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process for sharing resources between augmented reality (AR) effects (McArdle: [0022], [0061], memory storing instructions executed by a dedicated hardware device (e.g., a processor)), the process comprising: receiving an indication of an image associated with two or more AR effects (McArdle: fig. 2, illustrating ‘VAR scene A frame’ and ‘VAR scene B frame’ portions of ‘device frame’ on the left, and ‘VAR scene A frame’ and ‘VAR scene B frame’ portions of ‘device frame’ on the right (‘VAR scene A’ a determination that one or more conditions, for unloading the at least one resource, was not met (McArdle: [0007], checking visibility of VAR scene, and if the VAR scene is visible, the resource is not evicted); and in response to the determination, storing the at least one resource in a local memory (McArdle: [0007], resource is maintained in a queue), and
Newhouse teaches a video associated with a VAR scene, and implicitly teaches rendering one or more second frames, of the video (Newhouse: [0005-0006], disclosing rendered video information that is be part of VAR scenes).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “causing one or more second frames of a the video to be rendered, with one or more second AR effects of the two or more AR effects, wherein the rendering with the one or more second AR effects uses one or more second resources, wherein at least one resource, of the one or more second resources, is available in a local cache as a result of – the at least one resource having been previously loaded for rendering one or more first AR effects, of the two or more AR effects, into first frames of the video”.
As per independent claim 18, McArdle teaches the claimed: computing system (McArdle: title, [0003], “This invention provides such a new and useful system and method”) comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process comprising: receiving an indication of a VAR scene image associated with two or more AR effects (McArdle: [0022], [0036], rendering of multiple VAR scenes/effects, [0061]); a determination that one or more conditions, for storing the at least one resource in a memory, was met; and in response to the determination, storing the at least one resource in the local memory (McArdle: [0007], checking visibility of VAR scene, and if the VAR scene is visible, the resource is kept in a queue), while
Newhouse teaches a video associated with a VAR scene, and implicitly teaches causing one or more second frames of the video to be rendered (Newhouse: [0005-0006], disclosing rendered video information that is be part of VAR scenes).
combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “causing one or more second frames of a the video to be rendered (Newhouse: ), with one or more second AR effects of the two or more AR effects, wherein the rendering with the one or more second AR effects uses one or more second resources, wherein at least one resource, of the one or more second resources, is available in a local cache as a result of – the at least one resource having been previously loaded for rendering one or more first AR effects, of the two or more AR effects, into first frames of the video”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Myhrvold et al (US 5867166 A; queueing objects for re-rendering at different update rates); Beda et al (US 7,161,599 B2; sharing model used by applications to generate graphics effects/animations).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PATRICK F VALDEZ/Examiner, Art Unit 2611